UNITED STATES DISTRICT COURT
                                                               MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK


 Bravo et al                                            Index No. 1:20-cv-09100-KPF

                            Plaintiff,                  MOTION TO WITHDRAW AS
                                                        COUNSEL
               -against-

 Rocky's Pizza 14th Street Corp et al
                          Defendants.

        Clifford Tucker, Esq., the undersigned counsel, respectfully moves to withdraw as
counsel for Plaintiff(s) in the above-captioned matter, as his last day of employment with the law
firm of Michael Faillace & Associates, P.C. will be Friday, May 28, 2021.

        Michael Faillace & Associates, P.C. will continue to represent the Plaintiff (s) in this
matter, and no party will be prejudiced if this Motion is granted.

       WHEREFORE, undersigned counsel respectfully requests that this Court permit Clifford
Tucker to withdraw as counsel for the Plaintiff(s) in this matter.


Dated: New York, New York                     Respectfully submitted,
       May 20, 2021

                                              /s/ Clifford Tucker
                                              Clifford R. Tucker, Esq.
                                              Michael Faillace & Associates, P.C.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              Attorneys for Plaintiff


Application GRANTED. The Clerk of Court is directed to
terminate Mr. Tucker as counsel of record for Plaintiffs.



Dated:     June 1, 2021                            SO ORDERED.
           New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
